    An Analysis of Surveys Regarding Absentee Ballots Across Several States
                                                    William M. Briggs
                                                    November 23, 2020


1     Summary
Survey data was collected from individuals in several states, sampling those who the states listed as not returning absentee
ballots. The data was provided by Matt Braynard.
    The survey asked respondents whether they (a) had ever requested an absentee ballot, and, if so, (b) whether they had
in fact returned this ballot. From this sample I produce predictions of the total numbers of: Error #1, those who were
recorded as receiving absentee ballots without requesting them; and Error #2, those who returned absentee ballots but
whose votes went missing (i.e. marked as unreturned).
    The sizes of both errors were large in each state. The states were Georgia, Michigan, Wisconsin, and Arizona where
ballots were across parties. Pennsylvania data was for Republicans only.


2     Analysis Description
Each analysis was carried out separately for each state. The analysis used (a) the number of absentee ballots recorded as
unreturned, (b) the total responding to the survey, (c) the total of those saying they did not request a ballot, (d) the total
of those saying they did request a ballot, and of these (e) the number saying they returned their ballots. I assume survery
respondents are representative and the data is accurate.
    From these data a simple parameter-free predictive model was used to calculate the probability of all possible outcomes.
Pictures of these probabilities were derived, and the 95% prediction interval of the relevant numbers was calculated. The
pictures appear in the Appendix at the end. They are summarized here with their 95% prediction intervals.
    Error #1: being recorded as sent an absentee ballot without requesting one.
    Error #2: sending back an absentee ballot and having it recorded as not returned.
      State          Unreturned ballots         Error #1          Error #2
      Georgia               138,029           16,938–22,771      31,559–38,866
      Michigan              139,190           29,611–36,529      27,928–34,710
      Pennsylvania∗         165,412           32,414–37,444      26,954–31,643
      Wisconsin              96,771           16,316–19,273      13,991–16,757
      Arizona               518,560         208,333–229,937 78,714–94,975
    ∗
      Number for Pennsylvania represent Republican ballots only.
    Ballots that were not requested, and ballots returned and marked as not returned were classed as troublesome. The
estimated average number of troublesome ballots for each state were then calculated using the table above and are presented
next.
     State            Unreturned ballots     Estimated average           Percent
                                            troublesome ballots
      Georgia               138,029                  53,489                 39%
      Michigan              139,190                  62,517                 45%
      Pennsylvania∗         165,412                  61,780                 37%
      Wisconsin              96,771                  29,594                 31%
      Arizona               518,560                 303,305                 58%
    ∗
      Number for Pennsylvania represent Republican ballots only.



3     Conclusion
There are clearly a large number of troublesome ballots in each state investigated. Ballots marked as not returned that were
never requested are clearly an error of some kind. The error is not small as a percent of the total recorded unreturned ballots.

                    Case 2:20-cv-01771-PP Filed 12/01/20 Page 1 of 4 Document 1-2
                                                               1
    Ballots sent back and unrecorded is a separate error. These represent votes that have gone missing, a serious mistake.
The number of these missing ballots is also large in each state.
    Survey respondents were not asked if they received an unrequested ballot whether they sent these ballots back. This is
clearly a lively possibility, and represents a third possible source of error, including the potential of voting twice (once by
absentee and once at the polls). No estimates or likelihood can be calculated for this potential error due to absence of data.


4           Declaration of William M. Briggs, PhD
1. My name is William M. Briggs. I am over 18 years of age and am competent to testify in this action. All of the facts
stated herein are true and based on my personal knowledge.
2. I received a Ph.D of Statistics from Cornell University in 2004.
3. I am currently a statistical consultant. I make this declaration in my personal capacity.
4. I have analyzed data regarding responses to questions relating to mail ballot requests, returns and related issues.
5. I attest to a reasonable degree of professional certainty that the resulting analysis are accurate.
I declare under the penalty of perjury that the foregoing is true and correct.




                                                23 November 2020
    William M. Briggs


5           Appendix
The probability pictures for each state for each outcome as mentioned above.
                            Probability of numbers of un−requested absentee ballots listed as
                            not returned for Georgia
                  0.00025                       There is a 95 % chance from
                                                between 16938 and 22771
                  0.00020                       absentee ballots were not
    Probability




                  0.00015                       requested but marked as not
                                                returned
                  0.00010
                  0.00005
                  0.00000
                              0        20,000         40,000      60,000             80,000     100,000   120,000   140,000
                                                               Ballots Listed as Not Returned

                            Probability of numbers of absentee ballots returned but listed as
                            not returned for Georgia
                  0.00020                                 There is a 95 % chance from
                                                          between 31559 and 38866
                  0.00015                                 absentee ballots were
    Probability




                                                          returned but marked as not
                  0.00010                                 returned

                  0.00005

                  0.00000
                              0        20,000         40,000      60,000             80,000     100,000   120,000   140,000
                                                               Ballots Listed as Not Returned




                                  Case 2:20-cv-01771-PP Filed 12/01/20 Page 2 of 4 Document 1-2
                                                                                           2
                        Probability of numbers of un−requested absentee ballots listed as
                        not returned for Michigan
                                                       There is a 95 % chance from
              0.00020
                                                       between 29611 and 36529
                                                       absentee ballots were not
Probability



              0.00015
                                                       requested but marked as not
              0.00010                                  returned

              0.00005

              0.00000
                          0        20,000         40,000            60,000            80,000       100,000     120,000      140,000
                                                                Ballots Listed as Not Returned

                        Probability of numbers of absentee ballots returned but listed as
                        not returned for Michigan
                                                      There is a 95 % chance from
              0.00020                                 between 27928 and 34710
                                                      absentee ballots were
Probability




              0.00015
                                                      returned but marked as not
              0.00010                                 returned

              0.00005

              0.00000
                          0        20,000         40,000            60,000            80,000       100,000     120,000      140,000
                                                                Ballots Listed as Not Returned

                        Probability of numbers of un−requested absentee ballots listed as
                        not returned for Pennsylvania
              0.00030                          There is a 95 % chance from
              0.00025                          between 32414 and 37444
                                               absentee ballots were not
Probability




              0.00020
                                               requested but marked as not
              0.00015                          returned
              0.00010
              0.00005
              0.00000
                          0      20,000      40,000        60,000            80,000      100,000    120,000   140,000    160,000
                                                                Ballots Listed as Not Returned

                        Probability of numbers of absentee ballots returned but listed as
                        not returned for Pennsylvania
              0.00035
                                            There is a 95 % chance from
              0.00030
                                            between 26954 and 31643
              0.00025
                                            absentee ballots were
Probability




              0.00020                       returned but marked as not
              0.00015                       returned
              0.00010
              0.00005
              0.00000
                          0      20,000      40,000        60,000            80,000      100,000    120,000   140,000    160,000
                                                                Ballots Listed as Not Returned




                              Case 2:20-cv-01771-PP Filed 12/01/20 Page 3 of 4 Document 1-2
                                                                                               3
                       Probability of numbers of un−requested absentee ballots listed as
                       not returned for Wisconsin
              0.0005                          There is a 95 % chance from
                                              between 16316 and 19273
              0.0004
                                              absentee ballots were not
Probability




              0.0003                          requested but marked as not
                                              returned
              0.0002

              0.0001

              0.0000
                         0         10,000   20,000      30,000      40,000        50,000         60,000         70,000        80,000       90,000
                                                                   Ballots Listed as Not Returned

                       Probability of numbers of absentee ballots returned but listed as
                       not returned for Wisconsin
                                            There is a 95 % chance from
              0.0005
                                            between 13991 and 16757
              0.0004                        absentee ballots were
Probability




              0.0003                        returned but marked as not
                                            returned
              0.0002
              0.0001
              0.0000
                         0         10,000    20,000     30,000      40,000        50,000         60,000         70,000        80,000       90,000
                                                                   Ballots Listed as Not Returned

                        Probability of numbers of un−requested absentee ballots listed as
                        not returned for Arizona
              0.00007                                                        There is a 95 % chance from
              0.00006                                                        between 208333 and 229937
              0.00005                                                        absentee ballots were not
Probability




              0.00004                                                        requested but marked as not
              0.00003                                                        returned
              0.00002
              0.00001
              0.00000
                             0     50,000   100,000   150,000    200,000     250,000       300,000    350,000       400,000      450,000    500,000
                                                                    Ballots Listed as Not Returned

                        Probability of numbers of absentee ballots returned but listed as
                        not returned for Arizona
              0.00010
                                               There is a 95 % chance from
              0.00008                          between 78714 and 94975
                                               absentee ballots were
Probability




              0.00006
                                               returned but marked as not
              0.00004                          returned

              0.00002

              0.00000
                             0     50,000   100,000   150,000    200,000     250,000       300,000    350,000       400,000      450,000     500,000
                                                                    Ballots Listed as Not Returned




                                 Case 2:20-cv-01771-PP Filed 12/01/20 Page 4 of 4 Document 1-2
                                                                                                 4
